Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-15 are pending in the current application. 

Response to Amendment
Applicant’s amendment of 12/20/21 does not render the application allowable.

Status of the Rejections
All rejections from the previous office action are withdrawn.
New grounds of rejection under 35 USC 103(a) are necessitated by the amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Klimes (US 6274492) in view of Gorokhovsky (US 20140076718) and Murakami (JP 2005307288 A).
As to claim 1, Klimes discloses a system for depositing a coating of source material onto a panel containing an edge and front, the system comprising:
A cathodic arc including a target surface disposed along a target deposition axis and used to provide material vapor to an edge of the substrate for coating (figure 3: vacuum arc source opposing substrates 1; figure 2: source cathode 6; abstract);
A coating deposition structure configured and dimensioned to position the panel relative to the deposition plane defined by the deposition axis such that the entire panel is positioned and maintained above or below the deposition plane and within the stream of particles (abstract; figure 3: showing substrates 1 entirely outside [above or below] central axis of source 14 [not labelled- axis shown in figure 2 as unlabeled dotted line]).



	Klimes, while disclosing a vacuum arc deposition system with substrates opposing an arc source above or below a deposition plane, is silent as to formation of a cone of particles, or any shape, from the source.
	Gorokhovsky discloses a cathodic arc deposition source in which substrates coat opposing panels located above and below a deposition plane of the cathode source (figure 1a: source Ts and substrates 22; paragraph 48-49).  Gorokhovsky also discloses knowledge in the art of deposition from the cathode source in a conical profile (figure 1a: white dot particles) to simultaneously deposit on a plurality of substrates (figure 1a).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a cathode source with conical particle stream, as disclosed by Gorokhovsky, in the system of Klimes, because this allows for simultaneous deposition onto a plurality of substrates (Gorokhovsky at figure 1a).

Klimes, while disclosing a cathodic arc deposition source with multiple substrates located entirely above or below a deposition plane, as discussed above, is silent as to the substrates also being entirely within the conical stream of particles.

Murakami discloses a vacuum arc deposition system (abstract) in which multiple substrates are located both above and below a deposition plane, and therefore within the conical stream of particles used to coat substrates both above and below other substrates (figure 1: substrates ‘w’ on carrier in front of arc source 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position a cathode and substrates relative to one another with substrates both above and below a deposition plane and entirely within the particle stream to allow for deposition onto multiple substrates simultaneously (Murakami at figure 1).

As to claim 2, Gorokhovsky discloses the substrates parallel to the vacuum arc source surface (figure 1A) and therefore perpendicular to an orthogonal deposition axis emanating from the source.
As to claim 3, Klimes discloses an apparatus for vacuum arc deposition onto substrates (figure 1A).  MPEP 2115 recites that the material or article worked upon by an apparatus, here the substrate or panel, does not impart patentability to the claims directed towards an apparatus.  Because the details of the panels do not impart further limitations or structure with respect to the vacuum arc coating device claimed, claim 3 is anticipated by Limes.
As to claim 5, Limes discloses placement of substrates both above and below a deposition plane orthogonal to the source center (figure 3).


A cathodic arc including a target surface disposed along a target deposition axis and used to provide material vapor to an edge of the substrate for coating (figure 3: vacuum arc source opposing substrates 1; figure 2: source cathode 6; abstract);
A coating deposition structure configured and dimensioned to position the panel relative to a deposition angle defined by the target surface and outer limit of deposition (abstract; figure 3: showing substrates 1 adjacent central axis of source 14 [not labelled- axis shown in figure 2 as unlabeled dotted line]).

As to the limitations of the cathodic arc being able to emit both vapor and liquid, Klimes discloses the cathode arc as a vapor source (abstract).  The ability of a cathodic arc to release material as vapor and liquid is an inherent function of the operation of the cathodic source, set points of voltage, current, power, temperature, pressure, etc., and therefore Klimes is inherently capable of releasing both liquid and vapor as required by the instant claims.

	Klimes, while disclosing a vacuum arc deposition system with substrates opposing an arc source above or below a deposition plane, is silent as to formation of a cone of particles, or any shape, from the source.
	Gorokhovsky discloses a cathodic arc deposition source in which substrates coat opposing panels located above and below a deposition plane of the cathode source (figure 1a: 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a cathode source with conical particle stream, as disclosed by Gorokhovsky, in the system of Klimes, because this allows for simultaneous deposition onto a plurality of substrates (Gorokhovsky at figure 1a).

Klimes, while disclosing a cathodic arc deposition source with multiple substrates located entirely above or below a deposition plane, as discussed above, is silent as to the substrates also being entirely within the conical stream of particles.

Murakami discloses a vacuum arc deposition system (abstract) in which multiple substrates are located both above and below a deposition plane, and therefore within the conical stream of particles used to coat substrates both above and below other substrates (figure 1: substrates ‘w’ on carrier in front of arc source 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position a cathode and substrates relative to one another with substrates both above and below a deposition plane and entirely within the particle stream to allow for deposition onto multiple substrates simultaneously (Murakami at figure 1).



As to claim 7, Gorokhovsky discloses the substrates parallel to the vacuum arc source surface (figure 1A) and therefore perpendicular to an orthogonal deposition axis emanating from the source.
As to claim 8, Klimes discloses an apparatus for vacuum arc deposition onto substrates (figure 1A).  MPEP 2115 recites that the material or article worked upon by an apparatus, here the substrate or panel, does not impart patentability to the claims directed towards an apparatus.  Because the details of the panels do not impart further limitations or structure with respect to the vacuum arc coating device claimed, claim 8 is anticipated by Limes.
	As to claim 10, Klimes discloses both the cathode arc source and substrates held and positioned relative to a deposition angle (figure 3: showing positioning of source 14 with cathode 6 [labelled figure 2] and substrates 1 on holding structure 4).

As to claim 11, Klimes discloses a deposition system comprising:
A coating deposition structure and cathodic arc including a target surface disposed along a target deposition axis and used to provide material vapor to an edge of the substrate for coating (figure 3: vacuum arc source opposing substrates 1 part of arc evaporator structure 14; figure 2: source cathode 6; abstract);
A coating deposition structure configured and dimensioned to position the panel relative to a deposition angle defined by the target surface and outer limit of 

As to the limitations of the cathodic arc being able to emit both vapor and liquid, Klimes discloses the cathode arc as a vapor source (abstract).  The ability of a cathodic arc to release material as vapor and liquid is an inherent function of the operation of the cathodic source, set points of voltage, current, power, temperature, pressure, etc., and therefore Klimes is inherently capable of releasing both liquid and vapor as required by the instant claims.

	Klimes, while disclosing a vacuum arc deposition system with substrates opposing an arc source above or below a deposition plane, is silent as to formation of a cone of particles, or any shape, from the source.
	Gorokhovsky discloses a cathodic arc deposition source in which substrates coat opposing panels located above and below a deposition plane of the cathode source (figure 1a: source Ts and substrates 22; paragraph 48-49).  Gorokhovsky also discloses knowledge in the art of deposition from the cathode source in a conical profile (figure 1a: white dot particles) to simultaneously deposit on a plurality of substrates (figure 1a).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a cathode source with conical particle stream, as disclosed by Gorokhovsky, in the system of Klimes, because this allows for simultaneous deposition onto a plurality of substrates (Gorokhovsky at figure 1a).



Murakami discloses a vacuum arc deposition system (abstract) in which multiple substrates are located both above and below a deposition plane, and therefore within the conical stream of particles used to coat substrates both above and below other substrates (figure 1: substrates ‘w’ on carrier in front of arc source 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position a cathode and substrates relative to one another with substrates both above and below a deposition plane and entirely within the particle stream to allow for deposition onto multiple substrates simultaneously (Murakami at figure 1).

As to claim 12, Gorokhovsky discloses the substrates parallel to the vacuum arc source surface (figure 1A) and therefore perpendicular to an orthogonal deposition axis emanating from the source.
As to claim 13, Klimes discloses an apparatus for vacuum arc deposition onto substrates (figure 1A).  MPEP 2115 recites that the material or article worked upon by an apparatus, here the substrate or panel, does not impart patentability to the claims directed towards an apparatus.  Because the details of the panels do not impart further limitations or structure with respect to the vacuum arc coating device claimed, claim 8 is anticipated by Limes.
.

Claims 4, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Klimes in view of Gorokhovsky and Murakami as applied to claims 1, 6 and 11 above, and further in view of Fujita (US 20010030025).
AS to claims 4, 9 and 14, Klimes, Gorokhovsky and Murakami discloses knowledge in the art of movable and rotatable substrate supports, but are silent as to a controller used to control the movement of the support relative to the deposition source.
Fujita discloses a plasma treatment apparatus in which a controller is used to receive signals from a workpiece position monitor for a substrates transfer mechanism to determine when the processing should begin.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a controller to obtain position information and control the deposition process, as disclosed by Fujit, in the apparatus of Klimes, because this allows for treatment when the substrates are in the desired position.


Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection as necessitated by the instant amendments to the claims, as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON BERMAN/Primary Examiner, Art Unit 1794